Claims 1-4 and 6-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Sung (WO 2009/064061 A1) in view of Monda et al. (US 2020/0246239 A1).
Kim Sung (WO’ 061 A1) teaches a powder hair dye composition comprising sodium perborate in the amount of 5% as claimed in claims 1 (a) , 2 and 18 and 19, oxidation dye precursors include p-phenylenediamine in the mount of 5% as claimed in claims 1(b) and 3 (see page 5, Table 1, Example 1), wherein the powder hair dye composition also comprises viscous material (anionic cellulose) include carboxymethylcellulose in the amount of 5 to 20 wt. % which overlapped with the claimed amount as claimed in claims 1(d), 6 and 7 (see page 4, paragraph, 28), wherein the powder dye composition comprises water at 0% which is less than about 8% or less than about 10% as claimed in claims 1(e), 8-9 and 20 (see abstract) and wherein the powder dyeing composition also comprises sodium sulfate in the amount of 20% as claimed in claims 12 and 13 (see page 5, Table 1, Example 1). Kim Sung (WO’ 061 A1) also teaches a method for dyeing hair comprising blending the powder dyeing composition with water 1:4 ratio which is closed to the claimed ratio 5:10 (1:5) and the mixture is applied to the user hair and the user washed their hair as claimed in claims 15-16 (see page 5, paragraph, 37 and page 6, paragraphs, 41-48).
The instant claims differ from the teaching of Kim Sung (WO’ 061 A1) by reciting an oxidative hair dyeing composition comprising a microbial gum.
However, Kim Sung (WO’ 061 A1) teaches a powder dyeing composition comprising guar gum (see page 4, paragraph, 29).
Monda et al. (US’ 239 A1) in analogous art of powder hair dye formulation, teaches a hair dyeing composition comprising xanthan gum as claimed in claims 1(c ) and 4 (see page 4, paragraph, 0041), wherein the powder hair composition also comprises alkalizing agents include metasilicates as claimed in claim 11 (see page 2, paragraph, 0019), silicon dioxide in the amount of 10 mass % or more as claimed in claim 14 (see 2, paragraphs, 0025-0026).
Therefore, in view of the teaching of Monda et al. (US’ 239 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date off the claimed invention to be motivated to modify the powder dye composition of Kim Sung (WO’ 061 A1) by incorporating the xanthan gum as taught by Monda et al. (US’ 239 A1) to arrive at the claimed invention. Such a modification would have been obvious because Kim Sung (WO’ 061 A1) clearly teaches that various modification, addition and substitutions are possible, without departing from the scope and sprit of the invention (see page 6, paragraph, 55), and, thus, the person of the ordinary skill in the art would expect that the use of xanthan gum as taught by Monda et al. (US’ 239 A1) would be similarly useful and applicable to the analogous composition taught by Kim Sung (WO’ 061 A1), absent unexpected results.
With regards to the limitations of claims 10 and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients such as an anionic cellulose and a amicrobial gum in the dyeing composition so as to get the maximum effective amounts and optimum ratios between these dyeing ingredients. The person of ordinary skill in the art would expect such a powder dyeing composition to have similar properties to those claimed, absent unexpected results 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761